

Exhibit 10.3


NOTICE OF GRANT OF
INITIAL AWARD UNITS
UNDER PALL CORPORATION
2012 STOCK COMPENSATION PLAN








[Date]




To:        


From:    Pall Corporation (the “Company”)


Re:    Grant of Initial Award Units




We are pleased to advise you that on ___________, 201_, you were granted [ ]
initial Annual Award Units pursuant to Section 8(a)(ii) of the Pall Corporation
2012 Stock Compensation Plan (the “Plan”). These Units were granted to you on
the following terms and conditions:


1.    The Units granted to you have been credited to a bookkeeping account which
the Company has established for you under the Plan (your “Plan Account”). Each
Unit so credited represents the right to receive one share of Pall Corporation
Common Stock at the time, and subject to the conditions, specified in Section 3
below.


2.    Until payment is made with respect to the Units in your Plan Account,
additional Units (“Dividend Equivalent Units”) will be credited to your Plan
Account on each date on which the Company pays a dividend on its Common Stock
(“Dividend Payment Date”). The number of Dividend Equivalent Units that will be
so credited will be determined by first multiplying (A) the total number of
Annual Award Units and Dividend Equivalent Units standing to your credit in the
account immediately prior to the Dividend Payment Date, by (B) the per-share
amount of the dividend paid on that date, and then, dividing the resulting
amount by the closing price per share of the Company’s Common Stock on that
date.


3.     The Units in your Plan Account will become payable upon your ceasing to
be a member of the Board of Directors of the Company for any reason other than
removal for cause. Payment will be made to you, (or in the event of your death,
to the person or persons you have designated as your beneficiary for purposes of
the Plan or to your estate if you have not furnished a beneficiary designation
form to the Company) as follows: by the deposit of an equivalent number of whole
and fractional shares into a brokerage account created in your name by the third
party administrator charged with performing the recordkeeping services for the
Plan. However, if you have filed an Installment Distribution Election Form to
have payment with respect to these Units


--------------------------------------------------------------------------------


made in installments, payment will be made in accordance with your election.


4.    All Annual Award Units granted to you and all Dividend Equivalent Units
credited to you under the Plan are subject to the following additional terms and
conditions:


(a)    Until payment is made with respect to such Units in accordance with
Section 3 above, you will have none of the rights of a shareholder with respect
to the shares of Common Stock represented by those Units, other than the right
to be credited with “Dividend Equivalents” thereon as provided in Section 2
above.


(b)    Your right to receive payment with respect to such Units is not subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment by your creditors.


(c)    The Plan constitutes only a promise on the Company’s part to make payment
to you in the future with respect to such Units in accordance with the terms of
the Plan (summarized in Section 3 above), and you will have no more than the
status of a general unsecured creditor of the Company with respect to your right
to receive such payment.


(d)    Such Units are subject to all of the other terms and provisions of the
Plan as in effect from time to time except that no amendment, suspension or
termination of the Plan may adversely affect your rights, without your written
consent, with respect to any Awards previously granted to you.


The foregoing is a summary of the terms of the Annual Awards Units granted to
you but is qualified by reference to the Plan itself, a copy of which will be
furnished to you upon request to Linda Villa (phone: 516-801-9504; fax:
516-801-9643; e-mail: linda_villa@pall.com).


Accompanying this Notice of Grant is a form by which you may designate a
beneficiary to receive the stock issued in payment of the Units in your account
in the event of your death. If you do not sign and return the beneficiary
designation form, payment will be made to your estate.
